DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
Examiner’s Comment / Response to Arguments
Applicant's arguments filed 16 August 2022 with regards to the claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  While it is acknowledged that the claims do not recite the word “means” (or “step”), the claims nevertheless recite language directed to claim limitations that recite function without reciting sufficient structure, material or acts to entirely perform the recited function.  In the present application, the claim limitation “automation system” is modified by functional language and includes a generic placeholder (“system”) that is not modified by sufficient structure because “automation” is not a recognized name of a structure that performs a turn-assist function in a vehicle or that controls a corresponding component of a vehicle.  Accordingly, the term “automation system” is not deemed to have sufficiently definite meaning as understood by a person of ordinary skill in the art as a name of a structure that performs a turn-assist function in a vehicle or that controls a vehicular component.  Furthermore, Applicant’s original disclosure does not provide a clear definition for an “automation system” such that a person of ordinary skill in the art would readily identify the corresponding structure of an “automation system.”   Accordingly, it is respectfully noted that the claims contain limitations that would invoke an interpretation under 35 U.S.C. 112(f) as noted below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more automation systems to perform a turn-assist function” in claims 1 and 3-6; “a plurality of automation systems configured to control […]” in claims 7 and 10-15; “first automation system to perform a turn-assist function” in claims 7, 10-13, and 15 (wherein claim 14 recites sufficient structure for performing the claimed function); “automation system to perform a turn-assist function” in claims 16 and 18-20; and “steering automation system configured to steer” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the above-identified automation system(s) that perform the function of turn-assist or steering, the corresponding structure described in the specification as performing the claimed function encompasses a steering actuator (see at least: Paragraphs [0018], [0031]). Accordingly, the claim limitations “one or more automation systems”, “first automation system”, “automation system”, and “steering automation system” are being interpreted to cover a steering actuator, or equivalents thereof.
With regards to the “plurality of automation systems” that perform the function of controlling a corresponding component of the vehicle, the corresponding structure described in the Specification encompasses electronic control devices, a steering actuator, a braking actuator, and/or an acceleration actuator (see at least: Paragraph [0018]). Additionally, it is noted that the broadest reasonable interpretation for the “plurality of automation systems”, in light of and consistent with the Specification (see at least: Paragraph [0020]), would also encompass conventional and well-known advanced driver-assistance systems (ADAS) (e.g., cruise control, collision avoidance/warning, anti-lock braking, traction control, driver monitoring), including their conventional and well-known structure(s) and corresponding computer programming, where applicable, that were known to a person of ordinary skill in the art at the time of the claimed invention, i.e., as of the effective filing date of the present patent application. Accordingly, the claim limitation “plurality of automation systems” is being interpreted to cover the aforementioned correspond structure described in the Specification, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert B. Reeser, III on 31 August 2022.

The application has been amended as follows: 
The Claims dated 16 August 2022 have been amended as follows:
In Claim 1, on line 20: --, in response to the second control signal,-- has been inserted after “HUD”.
In Claim 16, on line 19: --, in response to the second control signal,-- has been inserted after “HUD”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 7, and 16 of the present application.
For example:
Inou et al. (US 2012/0046802 A1) teaches an invention including identifying a candidate turn path for a vehicle, identifying an actual turn path that the vehicle is traversing while under manual control, and transmitting a control signal that activates an automation system to perform a turn-assist function to reduce a deviation between the actual turn path and the candidate turn path (see at least: Inou, Paragraphs [0008], [0038], [0041], [0049], [0054], [0074], [0082]-[0083], [0086]-[0088]).  However, Inou does not appear to teach transmitting, to a heads-up display (HUD) within the vehicle, a second control signal that instructs the HUD to display a notification to a driver of the vehicle that indicates activation of the turn-assist function, and instructing the HUD, in response to the second control signal, to display the candidate turn path and the actual turn path as an augmented reality overlay on a windshield of the semi-autonomous vehicle.
Ide (US 2018/0178839 A1) teaches an invention for a semi-autonomous vehicle including the step of transmitting, to a heads-up display (HUD) of the vehicle, a control signal that instructs the HUD to display a notification to a driver of the vehicle that indicates activation of a driver assistance control, wherein the driver assistance control is implemented by an automation system of the vehicle (see at least: Ide, Paragraphs [0038], [0043)).  However, Ide does not appear to teach instructing the HUD, in response to the control signal, to display a candidate turn path and an actual turn path as an augmented reality overlay on a windshield of the semi-autonomous vehicle in addition to instructing the HUD to display the notification that indicates activation of the driver assistance control.
Lu et al. (CN 105000064 A) teaches an invention including instructing a heads-up display to display, in real-time and to a driver of a vehicle, a candidate turn path (expected turning trajectory/path) and an actual turn path (actual driving path) to allow the driver to correct operating instructions of the vehicle such that the actual turn path matches the candidate turn path (see at least: Lu, Paragraphs [0010], [0013], [0024], and Fig. 1).  However, Lu does not appear to teach nor immediately render obvious that the instruction to display this information is in conjunction with activation of an on-board vehicle automation system that performs a turn-assist function to reduce a deviation between the actual turn path and the candidate turn path, nor does Lu appear to teach providing an instruction to display a notification to the driver that indicates activation of the turn-assist function.  Additionally, Lu does not appear to teach that the instruction to display the candidate turn path and the actual turn path is an instruction to display these paths as an augmented reality overlay on a windshield of the vehicle.
Nagiyama et al. (JP 2011070311 A) teaches an invention including instructing a heads-up display to display, in real-time and to a driver of a vehicle, a candidate turn path (ideal running trajectory) and an actual turn path (predicted running trajectory) as an augmented reality overlay on a windshield of the vehicle to allow the driver to correct operating instructions of the vehicle such that the actual turn path matches the candidate turn path (see at least: Nagiyama, Paragraphs [0046]-[0047], [0055], [0058], and Fig. 4).  However, Nagiyama does not appear to teach nor immediately render obvious that the instruction to display this information is in conjunction with activation of an on-board vehicle automation system that performs a turn-assist function to reduce a deviation between the actual turn path and the candidate turn path, nor does Nagiyama appear to teach providing an instruction to display a notification to the driver that indicates activation of the turn-assist function.
Hattori (JP 2015120476 A) teaches an invention for determining a deviation between an actual turn path (predicted trajectory) of a vehicle while under manual control and a candidate turn path (target trajectory), and, based on the determined deviation, activating a turn-assist function to reduce the determined deviation between the actual turn path and the candidate turn path (see at least: Hattori, Paragraphs [0007], [0022], [0049]).  Hattori additionally teaches providing a notification to the driver that indicates activation of the turn-assist function (see at least: Hattori, Paragraph [0022]).  Furthermore, Hattori teaches another embodiment in which a turn-assist function is not automatically implemented.  Instead of implementing the automated turn-assist function, a heads-up display is caused to display the candidate turn path and the actual turn as an augmented reality overlay on a windshield of the vehicle to allow the driver to manually correct operating instructions of the vehicle such that the actual turn path matches the candidate turn path (see at least: Hattori, Paragraph [0052] and Fig. 8).  Accordingly, Hattori does not appear to teach nor immediately render obvious displaying the candidate turn path and the actual turn path on the windshield as part of the notification that indicates to the driver activation of the turn-assist function.  Rather, Hattori appears to teach this embodiment of displaying the paths as an alternative to automatically implementing a turn-assist function.
Myers et al. (US 2019/0337532 A1) teaches an invention directed to utilizing an autonomous vehicle to teach a student how to drive during a training session.  During the training session, the autonomous vehicle may receive control instructions from the student regarding how the student would like to navigate the section of road. If the autonomous vehicle determines that implementing the instructions would be safe and legal, it may implement those instructions.  However, if the autonomous vehicle determines that implementing the instructions would not be safe and legal, it may execute a generated plan for navigating a section of a road.  During a training session, the autonomous vehicle may provide on a head-up display to the student certain visual feedback regarding a driving performance of the student (see at least: Myers, Abstract).  Myers teaches that the information provided on the head-up display includes displaying a candidate turn path (ideal path, e.g., path 24a) and an actual turn path (actual path, e.g., 24b) as an augmented reality overlay on a windshield of the vehicle  (Paragraphs [0023]-[0024], and Fig. 3).  However, Myers does not appear to teach nor immediately render obvious that the instruction to display information about the candidate turn path and the actual turn path is in conjunction with activation of an on-board vehicle automation system that performs a turn-assist function to reduce a deviation between the actual turn path and the candidate turn path, and also in conjunction with an instruction to display a notification to the driver that indicates activation of the turn-assist function.
Guatama et al. (US 2016/0084661 A1) teaches an invention wherein a heads-up display is instructed to display a candidate turn path (recommended/ideal driving path/lines, e.g., path/lines 202) and an actual turn path (predicted driving path/line, e.g., path/lines 200) as an augmented reality overlay on a windshield of a vehicle (see at least: Guatama, Paragraphs [0028], [0040]-[0042], and Figs. 3-4).  Guatama further teaches alerting the driver when there is a deviation between the candidate turn path and the actual turn path, e.g., by providing the alert on the heads-up display (see at least: Guatama, Paragraphs [0030], [0043]).  Additionally, Guatama teaches providing a recommendation, such as a steering recommendation, to the driver in order to instruct the driver to minimize the deviation between the candidate turn path and the actual turn path (see at least: Guatama, Paragraphs [0046]-[0047]).  However, Guatama does not appear to teach activating an automation system to perform a turn-assist function (e.g., implementing an automated steering function) to reduce the determined deviation between the actual turn path and the candidate turn path.
While the aforementioned prior art references teach various features encompassed by the subject matter recited in claims 1, 7, and 16 of the present application, a prior art rejection relying on these teachings would have relied on impermissible hindsight in order to arrive at the claimed invention in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669